Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In re the drawing objection to Claim 29, Applicant states that “wherein the linear positioner is a first linear positioner, the waterjet cutting system further comprising: a second linear positioner coupling the other of the cutting head and the jet receiving receptacle to the support structure such that the distance from the cutting head to the jet receiving receptacle is adjustable by movement of the second linear positioner,”  a drawing is unnecessary for a person of ordinary skill in the art to understand the claims.   The Examiner notes that conventional features disclosed in the description and claims do not required a detailed illustration for a proper understanding of the invention (See 37 C.F.R., 183).  As such, “wherein the linear positioner is a first linear positioner, the waterjet cutting system further comprising: a second linear positioner coupling the other of the cutting head and the jet receiving receptacle to the support structure such that the distance from the cutting head to the jet receiving receptacle is adjustable by movement of the second linear positioner,” is a conventional element and the drawing objection is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Jeremy Dukmen on 12-2-2021.

The application has been amended as follows: 

Claim 20. (Currently Amended) A method of trimming a fiber reinforced polymer composite workpiece, the method comprising: 
providing the fiber reinforced polymer composite workpiece in an unfinished state in which fiber reinforced polymer composite material of the workpiece extends beyond a final component profile thereof, 
generating a pure waterjet via a cutting head in liquid phase unladened with solid particles at an operating pressure of between 60,000 psi and 110,000 psi; 
positioning the fiber reinforced polymer composite workpiece between the cutting head and a jet receiving receptacle; 
directing the pure waterjet to pass through the fiber reinforced polymer composite workpiece and into the jet receiving receptacle; 
moving at least one of the fiber reinforced polymer composite workpiece and the cutting head relative to the other of the fiber reinforced polymer composite workpiece and the cutting head along a predetermined path at a cutting speed while maintaining the operating pressure of at least 60,000 psi such that the pure waterjet trims the fiber 
selecting the cutting speed that produces an edge of the fiber reinforced polymer composite workpiece with a surface roughness having at least one of an Ra value of about 22 ± 5 microns and an Rz value of about 128 ± 20 microns; and 2 LEGAL\54054999\1Application No. 16/825,959 Reply to Office Action dated June 22, 2021 moving at least one of the cutting head and the jet receiving receptacle relative to the other of the cutting head and the jet receiving receptacle to adjust a distance measured from the cutting head to the jet receiving receptacle.

28. (Currently Amended) A waterjet cutting system comprising: 
a cutting head that generates a pure waterjet in a liquid phase unladened with solid particles at an operating pressure of between 60,000 psi and 110,000 psi; 
a jet receiving receptacle positioned below the cutting head and aligned with the cutting head so as to receive the pure water jet through an inlet aperture of the jet receiving receptacle; 
a linear positioner coupled to the jet receiving receptacle such that a distance from the cutting head to the jet receiving receptacle is adjustable; 
a multi-axis manipulator that supports a fiber reinforced polymer composite workpiece and moves the fiber reinforced polymer composite workpiece relative to the cutting head along a predetermined path; and 
a control system that adjusts a speed at which the multi-axis manipulator moves the fiber reinforced polymer composite workpiece relative to the cutting head, and the speed is 4LEGAL\54054999\1Application No. 16/825,959 Reply to Office Action dated June 22, 2021adjustable to produce an edge of the fiber reinforced polymer composite 1 value of about 22 + 5 microns and an Rz value of about 128 ± 20 microns.

Claim 36 (currently amended) A waterjet cutting system comprising: 5 LEGAL\54054999\1Application No. 16/825,959 Reply to Office Action dated June 22, 2021 
a cutting head that generates a pure waterjet in a liquid phase unladened with solid particles at an operating pressure of between 60,000 psi and 110,000 psi;
a jet receiving receptacle positioned below the cutting head and aligned with the cutting head so as to receive the pure water jet through an inlet aperture of the jet receiving receptacle; 
a linear positioner coupled to the cutting head such that a distance from the cutting head to the jet receiving receptacle is adjustable; 
a multi-axis manipulator that supports a fiber reinforced polymer composite workpiece, and moves the fiber reinforced polymer composite workpiece relative to the cutting head along a predetermined path; and 
a control system that adjusts a speed at which the multi-axis manipulator moves the fiber reinforced polymer composite workpiece relative to the cutting head, and the speed is adjustable to produce an edge of the fiber reinforced polymer composite workpiece with a surface roughness having at least one of an Ra value of about 22 ± 5 microns and an Rz value of about 128 ± 20 microns.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 



In re Claim 20, none of the cited prior teach a method wherein the fiber reinforced polymer composite workpiece has a cut edge with a resulting surface roughness having at least one of an Ra value of about 22 +/- microns and an Rz value of 128 +/- microns.

While it is known in the art, to cut fiber reinforced polymer composite workpieces with a water jet, none of the cited prior art teaches a surface value roughness in the range claimed in Claim 20. The closest prior art teaching is Toyozumi which teaches the surface roughness (Rz) of the cut surface was 18.8 .mu.m (see Toyozumi, Para. 00312). While Toyozumi teaches other surface roughness, these surfaces roughness are a result of processes other than water jet cutting. There is not teaching in the cited references to modify any of the cited reference individually or together in order to achieve the workpiece having a cut edge with a resulting surface roughness having at least one of an Ra value of about 22 +/- microns and an Rz value of 128 +/- microns. Accordingly, Claim 20, is allowable. Claims 21-27 are allowable by virtue of their dependence to Claim 20

In re Claim 28, none of the cited prior teach a method wherein the fiber reinforced polymer composite workpiece has a cut edge with a resulting surface 

While it is known in the art, to cut fiber reinforced polymer composite workpieces with a water jet, none of the cited prior art teaches a surface value roughness in the range claimed in Claim 28. The closest prior art teaching is Toyozumi which teaches the surface roughness (Rz) of the cut surface was 18.8 .mu.m (see Toyozumi, Para. 00312). While Toyozumi teaches other surface roughness, these surfaces roughness are a result of processes other than water jet cutting. There is not teaching in the cited references to modify any of the cited reference individually or together in order to achieve the workpiece having a cut edge with a resulting surface roughness having at least one of an Ra value of about 22 +/- microns and an Rz value of 128 +/- microns. Accordingly, Claim 28, is allowable.  Claims 30-35 are allowable by virtue of their dependence to Claim 28.

In re Claim 36, none of the cited prior teach a method wherein the fiber reinforced polymer composite workpiece has a cut edge with a resulting surface roughness having at least one of an Ra value of about 22 +/- microns and an Rz value of 128 +/- microns.

While it is known in the art, to cut fiber reinforced polymer composite workpieces with a water jet, none of the cited prior art teaches a surface value roughness in the range claimed in Claim 36. The closest prior art teaching is Toyozumi which teaches the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724